EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 2, line 9, “well regions are of a same time” has been changed to:
		     “well regions are of a same type”; and 
In claim 16, on the next-to-last line, “a transitional spaces” has been changed to:
            “a transitional space”.


Allowable Subject Matter
2.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a circuit layout with all limitations as recited in claims 1, 11 and 16 comprising a first layout of a first static random access memory ( SRAM) periphery circuit comprising a first n-type transistor and a second n-type transistor disposed in a first well region of a first conductivity type, and a first p-type transistor and a second p-type transistor disposed in a second well region of a second conductivity type, the second well region being disposed adjacent to the first well region in the row direction;
which may be characterized in that the first well region is configured to occupy a first distance in a row direction equal to a bitcell-pitch of an SRAM array and in that the second well region is configured to occupy a second distance in the row direction equal to the bitcell-pitch of the SRAM array; and 
(claim 1) in that the fourth well region is diagonal to the right and below the second well region and the third well region is disposed next to the fourth well region in the row direction, and in that the second and fourth well regions are of a same type with no transitional space between the second and fourth well regions in the second and third columns;

(claim 16) in that the first and third well regions are of a same type and the second and fourth well regions are of a same type and a transitional space exists between the first and third well regions in the first column and the second and fourth well regions in the second column.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Baek et al. U.S. Patent 10,096,520 B2 discloses a semiconductor device having a substrate which is provided with regions (R1-R3), the active patterns protruding upward from regions of the substrate and spaced apart from one another, gate structures arranged on regions of the substrate and cross the active patterns, a device isolation layer arranged on region (R3) of substrate, the active patterns provided with different pitch from one another, the regions provided as a static RAM (SRAM) region and a peripheral circuit region.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






01-13-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818